Citation Nr: 0729382	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scleroderma, 
systemic lupus erythematosus, Sjogren's syndrome, and 
rheumatoid arthritis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety and depression and 
as secondary to service-connected residuals of cold injury to 
the hands.  

3.  Entitlement to an increased disability evaluation for 
cold injury residuals, right hand (major), with Raynaud's 
currently evaluated as 10 percent disabling.
  
4.  Entitlement to an increased disability evaluation for 
cold injury residuals, left hand (minor), with Raynaud's 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1987.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  


FINDINGS OF FACT

1.  Competent, contemporaneous clinical evidence of record 
indicates that claimed scleroderma, systemic lupus 
erythematosus, Sjogren's syndrome, and rheumatoid arthritis, 
are not manifested.  

2.  Residuals of cold injury to the hands are manifested 
primarily by intermittent complaints of numbness, cold 
sensitivity, and tingling sensation.
 
3.   Manifestations associated with the veteran's cold injury 
to the hands do not include tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities.  

4.  The veteran does not have characteristic attacks of 
Raynaud's syndrome occurring at least one to three times a 
week in addition to the intermittent complaints of numbness, 
cold sensitivity, and tingling sensation that are the basis 
for the compensable rating for cold injury residuals of the 
hands.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for scleroderma, 
systemic lupus  erythematosus, Sjogren's syndrome, and 
rheumatoid arthritis are not met.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for increased evaluations for residuals of 
cold injury to the hands with Raynaud's, for which two 10 
percent rating are currently in effect for bilateral 
disability, are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Scleroderma, Systemic Lupus
Erythematosus, Sjogren's Syndrome, Rheumatoid Arthritis

The veteran contends that she has scleroderma, systemic lupus 
erythematosus, Sjogren's syndrome, and rheumatoid arthritis 
and that they are the result of Raynaud's phenomenon.  As 
addressed in more detail in Section II below, service 
connection is in effect for residuals of cold injury to the 
hands and Raynaud's syndrome manifestations have been deemed 
associated with cold injury residuals.    

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection, in general, requires medical evidence or clinical 
opinion establishing a link between the two.  38 C.F.R. § 
3.303; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  Also required is clinical 
evidence of manifestation of the disability claimed.  
38 C.F.R. § 3.303.  

Additionally, service connection is granted under 38 C.F.R. § 
3.310 with evidence that a nonservice-connected disability is 
proximately due to, or the result of, a service-connected 
disability, or where the service-connected disability 
aggravates the nonservice-connected disability.  Compensation 
is provided for the degree of disability - and only that 
degree - above the degree of disability pre-aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (amendment to 38 C.F.R. § 3.310 
to be codified at 38 C.F.R. § 3.310(b), effective October 10, 
2006).

The claim must be denied because the clinical evidence of 
record, private and VA, does not demonstrate diagnoses or 
other medical findings of manifestation of scleroderma, 
systemic lupus erythematosus, Sjogren's syndrome, and 
rheumatoid arthritis as claimed.  No clinician has stated 
that the veteran's cold injury residuals include additional 
manifestations in the form of the diseases or disorders as 
claimed herein and that are separate from the cold injury 
manifestations for which compensable evaluations are in 
effect.  

The veteran underwent VA compensation and pension medical 
examinations in 2003 to determine whether any of the claimed 
diseases or disorders is manifested.  Notably, an October 
2003 VA eye examination resulted in a conclusion that there 
is no clinical evidence of "ocular findings of Sjogren's 
disease."  Also in October 2003, a VA medical doctor 
reviewed the veteran's medical history and noted evidence 
including negative ANA, a negative rheumatoid factor, normal 
CBC, negative urinalysis results, normal sedimentation rate, 
normal C-reactive protein, negative anti-smith antibody, 
negative anti SCL-70 antibody, negative SSB, SSA, and 
negative anti R and P antibodies.  The doctor also noted lack 
of evidence of scleroderma facies on HEENT examination, and 
no evidence of sclerosis, scleredema, or sclerodactyly on 
skin examination.  The October 2003 examination report also 
documents the veteran's report to the effect that she was 
evaluated by private medical professionals who, after various 
tests, ruled out underlying rheumatic disease.  The VA 
examiner concluded: "I find no evidence of scleroderma or 
systemic lupus erythematosus or other rheumatologic disease 
on my evaluation."  The veteran has been informed of the 
denial of the claim based largely on the foregoing 
examination results and she has not proffered clinical 
evidence to the contrary that warrant further medical 
evaluation or employment of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 (2006).  Therefore, the Board must conclude 
that the preponderance of the evidence is against service 
connection.          

II.  Increased Evaluation - Cold Injury Residuals (Hands)

An April 1987 rating decision granted service connection for 
residuals of cold injury to the hands and assigned an initial 
noncompensable rating effective January 31, 1987.  A May 1996 
rating decision confirmed a noncompensable rating.  In 1998, 
the veteran requested re-evaluation of her cold injury 
residuals.  An August 1999 rating decision increased the 
evaluation to 10 percent, for each hand, effective December 
29, 1998.  

Service connection was granted for Raynaud's disease, as 
related to the service-connected cold injury of the hands, 
and rated as noncompensable in a September 2001 rating 
decision.  In a July 2003 rating decision, the RO decided 
that a separate rating for Raynaud's disease was not 
appropriate, as it was not manifested to a compensable 
degree, and included the Raynaud's disease in the evaluation 
of the cold injury residuals of the right and left hand.  In 
and after May 2002, the veteran submitted additional private 
clinical records.  The RO re-evaluated the claim in rating 
decisions dated in July and December 2003, which confirmed 
the 10 percent rating assignments.  Appeal was then 
initiated.  Based on the foregoing claim adjudication 
history, the issue before the Board is the current extent of 
disability associated with residuals of cold injury to the 
hands.  

The veteran's cold injury residuals are evaluated under 
Diagnostic Code 7122, 38 C.F.R. § 4.104 (2006).  Under that 
Code, the next higher rating of 20 percent is assigned with 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The maximum 30 percent rating 
requires the same type of manifestations (arthralgia or other 
pain, numbness, or cold sensitivity), but, as well, two or 
more of the aforementioned additional manifestations.  

The veteran's primary complaints are of cold sensitivity and 
numbness, and as well, intermittent tingling sensation.  
Those complaints are consistent with the 10 percent rating 
now in effect, but evidence of additional manifestations that 
would warrant a higher rating is not shown.  

More specifically, the clinical findings are negative as to 
skin-related problems associated with cold injury.  On 
October 2003 C&P "cold injury" examination, the veteran 
denied skin tightening, skin swelling, lesions, ulcerations, 
rashes, petechiae, or purpura.  No rashes or ulcerations were 
found.  There were no complaints about, or clinical findings 
concerning, the nails.  On June 1999 VA examination, "no 
nail dystrophy" was noted; the examiner said there are no 
"skin abnormalities."  On VA examination in February 2000, 
a clinician noted "no breakdown or ulceration" and "no 
skin thickening or thinning."  On VA examination in October 
2003, clinical findings included lack of ulcerations, sores, 
or rash on the hands.  In August 2005, a VA examiner said 
that there are no hand scars, or skin atrophy or ulceration.  
Broken areas at the end of the fingernails were noted and the 
veteran reported that her nails tend to break easily, but 
nail growth was described as normal.  There was no evidence 
of fungal infection in August 2005.  Therefore, the clinical 
findings would not support a conclusion that the veteran has 
"tissue loss" or "nail problems" associated with cold 
injury to the hands.  

As for "color changes," a VA examiner noted, in April 1996, 
that the veteran's hand's have "good color."  In February 
2000, a VA examiner said there is no change in skin color.  
Further, although the veteran reported that the tips of her 
fingers appear pale when exposed to cold (see February 2000 
and August 2005 C&P examination reports), the examiner 
opined, in August 2005, that that is likely consistent with 
Raynaud's phenomenon (service connection is in effect for 
Raynaud's syndrome).               

As for "locally impaired sensation," the clinical records, 
including VA C&P examination results and private treatment 
records, do not support a conclusion that there is 
neurological deficit or sensory deficit in the hands.  See, 
e.g., April 1996 C&P examination report, which documents a 
clinician's statement, concerning cold injury residuals to 
the hands: "I am unable to find any objective pathology in 
the hands."  Subsequent examination reports do not contain 
clinical findings or impressions contrary to that statement.  
On VA examination in August 2005, the veteran reported 
paresthesias, but, on examination, the examiner noted that 
peripheral sensation is intact to pain, temperature, and 
light touch.           

As for hyperhidrosis, in February 2000, a VA examiner noted 
the veteran's report of "intermittent hyperhidrosis which is 
limited," but there are no other clinical findings 
consistent with that report and indicative of consistent 
hyperhidrosis that would tend to lead the Board to conclude 
that a higher evaluation is warranted on that basis, 
particularly in light of other negative findings specific to 
cold injury residuals consistent with criteria for a higher 
rating.  On October 2003 VA C&P "skin diseases" 
examination, the clinician noted that there is no 
"hyperhydrosis."  And subsequent clinical findings are not 
contrary to that noted in October 2003.     

Nor does the record demonstrate X-ray abnormalities that 
would support a higher rating.  See, e.g., January 2002 X-ray 
report for the hands/wrists (Dr. Munoz), which reflects 
normal findings; 2000 VA radiology results.  A VA examiner 
said, in October 2003, that joint examination of the hands 
and fingers is normal.  In August 2005, another VA examiner 
noted that X-ray results are negative.       

The evidence dated within the relevant time period do not 
demonstrate clinical finding or impression of muscle atrophy 
or peripheral neuropathy deemed associated with residuals of 
cold injury to the hands.  There is no clinical evidence, or 
contention, that the veteran has squamous cell carcinoma at 
the site of the injury.  The veteran has not had any part of 
the hands and fingers amputated as a result of cold injury.  
See Note (1) to Diagnostic Code 7122.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against increased evaluation 
for residuals of cold injury to the hands.  There is no 
reasonable doubt to be resolved.  38 C.F.R. § 4.3 (2006).  

Finally, Note (1) to Diagnostic Code 7122 instructs to 
separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, unless they are used to support an 
evaluation under Diagnostic Code 7122.   As noted, service 
connection is in effect for Raynaud's syndrome.  See 
September 2001 rating decision.  A noncompensable rating was 
initially assigned effective December 29, 1998, but it is now 
included in the rating for residuals of cold injury of each 
hand.  

Diagnostic Code 7117 provides a 100 percent rating for 
Raynaud's syndrome with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  A 60 percent rating is assigned with 
two or more digital ulcers and history of characteristic 
attacks.  Characteristic attacks are rated 40 percent when 
occurring at least daily, 20 percent when occurring four to 
six times a week, and 10 percent when occurring one to three 
times a week.  For purposes of this section, characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets. These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved. 

Symptoms of Raynaud's were reproduced on VA examination in 
October 2003, when the veteran developed a "positive flag 
sign" when her hands were placed under cold water, and in 
January 2000, when immersion of the hands in ice water 
produced results consistent with a moderate degree of 
vasospasm probably attributable to Raynaud's disease.  
Although the veteran reported at the August 2005 VA 
examination that her cold injury residual symptoms typically 
bother her twice per day, usually in the morning and 
sometimes in the afternoon or evening, she has not reported 
characteristic attacks occurring at least one to three times 
per week, nor do the treatment records report characteristic 
attacks of this frequency.  As the pain, numbness, and cold 
sensitivity that could be attributable to Raynaud's syndrome 
are being used as the basis for the current 10 percent 
evaluation for each hand, and in the absence of evidence 
supporting a conclusion that the veteran has characteristic 
attacks of Raynaud's of such frequency as to support a higher 
or a separate, compensable rating, the Board concludes that a 
separate, compensable evaluation for the Raynaud's disease is 
not supported by the evidence as a whole.

Finally, the Board has noted the unavailability of the claims 
file for VA examiner review (see August 2005 C&P examination 
report), or lack of specific report by an examiner as to 
whether the claims file was reviewed or available for review 
(see, e.g., October 2003 C&P "skin" examination report).  
However, the Board has considered the entire record and 
evaluated this appeal based on a review of all evidence to 
determine whether higher ratings may be warranted for cold 
injury residuals during the entire period in question.  
Importantly, post-service clinical records include multiple 
C&P examination findings obtained at various times since the 
veteran's discharge.  Those findings, in conjunction with 
private clinical records obtained consistent with the 
veteran's report during this appeal as to relevant prior 
treatment, have been considered, and they contain evidence 
sufficient to decide the claim under governing rating 
criteria.  Also, even the C&P examination reports in which it 
is not clear whether the examiners had in fact reviewed the 
claims file include discussion of prior history associated 
with cold injury residuals.  Under the circumstances, the 
Board does not find prejudice based on apparent lack of 
availability of the claims file for review in every instance 
in which the veteran underwent C&P evaluation during the time 
period relevant to this appeal.  

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Before issuing the rating decision from which this appeal 
arose, VA provided the veteran notice of the basic 
evidentiary requirements for service connection and informed 
her that a higher rating for cold injury residuals requires 
evidence of worsened disability.  An August 2003 letter, in 
particular, informed her that service connection for the 
claimed disabilities requires, among other things, clinical 
evidence of diagnosis or manifestation of those disabilities.  
A March 2002 letter explained that evidence particularly 
relevant to her increased rating claim would be that in the 
form of medical records concerning the cold injury residuals.  
The veteran was further advised of her and VA's respective 
claim development responsibilities.  She was informed that, 
notwithstanding VA's duty to assist, she ultimately is 
responsible for ensuring that her claim is substantiated with 
evidence not in federal custody.    

Although VA did not comply literally with the "fourth 
element" notice requirement by informing the veteran that 
she may submit any pertinent evidence in her possession, the 
Board concludes that no material prejudice resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As explained, 
the most important evidentiary criterion with respect to the 
service connection claim addressed in this decision is 
evidence of diagnosed or manifested disabilities claimed as 
secondary to service-connected cold injury residuals.  The 
veteran was provided notice of that criterion and she was 
provided appropriate VA medical examinations on that claim.  
As for the increased rating claim, the veteran was told that 
evidence material to that claim would be medical records 
concerning cold injury residuals.  Where the veteran 
identified medical care providers whose records she believed 
might be relevant to that claim, VA responded appropriately 
to secure those records consistent with the duty to assist, 
and multiple VA "cold injury" examination findings dated 
within the time period relevant to this appeal are of record 
and have been considered in addition to other evidence of 
record.  Also, the SOC cited 38 C.F.R. § 3.159, from which 
the fourth element notice requirement is derived.  

The Board further acknowledges lack of notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, as with the fourth element notice requirement, no 
prejudicial error occurred.  Service connection is in effect 
for cold injury residuals.  The veteran has been advised of 
specific rating criteria that must be met to result in higher 
percentage ratings for that disability.  With denial of 
higher evaluations, lack of notice about what general 
considerations govern the assignment of percentage disability 
ratings or criteria concerning effective dates for increased 
ratings is not an issue material to this appeal.  With 
respect to the service connection claim, the veteran's 
"veteran" status is not at issue; the veteran has been 
informed of the evidentiary requirements for service 
connection.  Without favorable evidence on the underlying 
service connection requirements, the Board concludes that 
lack of notice about how VA assigns disability ratings or 
effective dates cannot be material to the service connection 
claim under the circumstances of this case.   
 
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical findings appropriate to 
an evaluation of the cold injury residuals disability and a 
decision on the service connection claim, private clinical 
records, and the veteran's written statements.  Despite 
appropriate notice as discussed above, the veteran has not 
identified sources of additional, pertinent evidence that is 
missing from the record and which she desires VA to consider 
before readjudicating her claim.  Based on the foregoing, the 
Board concludes that VA's duty to assist was met.  It is not 
precluded from deciding this case based on the evidence of 
record.    


ORDER

Service connection for scleroderma, systemic lupus 
erythematosus, Sjogren's syndrome, and rheumatoid arthritis 
is denied.  

Increased disability evaluations for residuals of cold injury 
to the hands with Raynaud's are denied.


REMAND

Further evidentiary development is warranted with respect to 
the psychiatric disorder service connection claim.  Service 
connection was initially denied in August 1999 for anxiety 
and depression on a direct service connection basis.  In June 
2003, the veteran filed a new claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
anxiety and depression and as secondary to service-connected 
residuals of cold injury to the hands.  Therefore, the issue 
is whether there is clinical evidence of an etiological 
relationship between the bilateral hand disability and any 
manifested acquired psychiatric disorder.    

In October 2003, the veteran underwent a VA C&P "mental 
disorders" examination.  The report of that examination 
contains diagnoses of depressive disorder, NOS [not otherwise 
specified], and social anxiety disorder.  The examiner did 
not squarely address whether the diagnosed psychiatric 
disorders were secondary to the service-connected cold injury 
residuals with Raynaud's, although the examiner said, in 
pertinent part: "It is difficult to say how much of her 
dysfunction is due to the social anxiety disorder and how 
much is due to the depressive disorder that was secondary to 
the Raynaud's disease.  It is the best opinion of this 
veteran that this veteran's overall decrease in function with 
a GAF of 50-55 is to approximately 50% to the social anxiety 
disorder and approximately 50% due to the depressive symptoms 
and related anxiety as a consequence to her Raynaud's 
disease."  A clarified etiology opinion should be obtained.    

In addition, a June 1998 letter from the Fort Lauderdale Vet 
Center indicates that the veteran sought treatment from the 
Vet Center on May 20, 1998 and would be attending weekly 
therapy for depression and anxiety.  In a statement dated in 
June 1998 and received by the RO in December 1998, the 
veteran reported that she had sought counseling from two 
therapists, whom she identified by name and by association 
with the Vet Center.  The claims file does not include any 
Vet Center treatment records.  
  
In addition, in VA Form 21-4142 executed in August 2003, the 
veteran reported that she last was treated by L. Croskey, 
LCSW, Ph. D., in late March 2003.  The record contains 
records from Dr. Croskey with a cover letter dated on October 
25, 2002.  The RO sought additional records from Dr. Croskey 
in August 2003, but not response was received.  Reasonable 
efforts to obtain records not in the custody of a Federal 
department or agency will generally consist of an initial 
request and, if records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).  No follow-up 
request has been made.      

Finally, while the appeal is on remand status, VA has an 
opportunity to ensure notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), is provided on the 
issues remaining for appellate consideration.   

Accordingly, the Board directs the following actions:

1.  Advise the veteran that she is 
entitled to provide any additional 
evidence in her possession that is not 
already of record if she believes it is 
pertinent to her claim that is on appeal 
status.  Include in the correspondence to 
the veteran notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).   

2.  Obtain authorization from the veteran 
and make a follow-up attempt to obtain 
additional records from Dr. Croskey.

3.  Obtain records of treatment beginning 
in May or June 1998 from the Vet Center in 
Fort Lauderdale, Florida.  

4.  After completing the foregoing, 
arrange for the veteran to undergo another 
VA C&P "mental disorders" examination.  
Ensure that the veteran's claims file, is 
made available to the examiner.

The examiner should review the veteran's 
medical history as documented in the 
claims file, conduct any testing deemed 
necessary, and then diagnose the veteran 
with any manifested acquired psychiatric 
disorder.  For each diagnosis rendered, 
the examiner should explicitly indicate 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that the diagnosis is related to active 
service or to service-connected residuals 
of cold injury to the hands with Raynaud's 
syndrome.  The examiner is asked to 
support any etiology opinion given with 
appropriate rationale and bases for such 
opinion.  The examiner is also asked to 
explicitly state in his or her examination 
report that the claims file was reviewed.    

5.  After completing the above, 
readjudicate the claim for service 
connection for an acquired psychiatric 
disorder, claimed as anxiety and 
depression and to include as secondary to 
service-connected cold injury residuals.  
If any benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
and afford the veteran and her 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.   

The veteran is advised that the failure to report for a VA 
medical examination, if scheduled, could result in a denial 
of her claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  She has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


